Citation Nr: 1705090	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-41950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to July 1969, including in combat in Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  

In February 2014 the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration - primarily, however, to obtain additional treatment records relevant to the claim and then to afford the Veteran an additional VA audiological examination for a more adequate (i.e., addendum) medical nexus opinion.  The Veteran underwent this additional VA audiological examination in April 2014, but after reviewing the report of it the Board has determined that even this additional opinion seemingly relied on an inaccurate factual premise.  Hence, the probative value of the opinion is compromised.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).  The Board, therefore, is again remanding this claim to try and cure this defect.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



REMAND

Just before previously remanding this claim in February 2014, the Board reviewed the entire record and found that an unsupportive October 2009 audiological opinion was inadequate.  The Board specifically identified the inadequacies and requested correction of them.  So, to this end, an examination was performed in April 2014 and an addendum opinion obtained in July 2014.  The VA audiological examiner opined that it is less likely than not that the Veteran's bilateral hearing loss is related to his military service.  Unfortunately, though, the examiner's opinion is still inadequate.  See Barr, 21 Vet. App. at 309 (requiring that VA ensure the adequacy of an examination and opinion or, else, notify the Veteran why an adequate examination and opinion cannot be provided).  Principally, the audiologist continues to base her negative opinion on the lack of hearing deficit during the Veteran's military separation auditory examination, citing the 2005 Institute of Medicine (IOM) report and several of its findings supporting this conclusion that hearing loss, if due to the Veteran's service, would have been apparent even then.  In other words, she debunks any notion of "delayed-onset" hearing loss.  Notably, however, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that 38 C.F.R. § 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  That said, these precedent cases presume there was some discernible shift in hearing threshold during service.

The examiner's additional statements, while purporting to provide additional rationale for her opinion, seemingly are based on incorrect information.  First, she states that the Veteran had normal enlistment and in-service auditory exams, which she compares to his separation audiogram; however, the only in-service audiogram of record is the separation exam, calling into question this basis for her opinion.  Second, she states that the Veteran's low- and mid-level hearing deficit is not consistent with noise-exposure-associated hearing loss.  The audiogram results, however, suggest the Veteran has hearing deficits aside from the low- and mid-frequency deficits referenced in the opinion (i.e., instead, in the mid-to-higher level frequencies).  Finally, the examiner did not fully address the remand's directive to consider the Veteran's lay testimony as concerning his hearing loss onset date and its consistency with his testimony regarding learning he had prior hearing loss during an employment physical in the early 1970s.  Because of these failings, there has not been compliance with the Board's prior remand directives, not even what could be considered acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the opinion is inadequate, the claim must be again remanded for even more comment (a still additional supplemental opinion).  

As well, an attempt should be made to obtain all outstanding service treatment records (STRs) - including the enlistment and in-service audiogram reports that the April 2014 VA audiological examiner referenced.  38 C.F.R. § 3.159(c)(2) (2016).

Lastly, all recent VA treatment records from July 2014 to present must be obtained so they, too, may be considered.  Id.

The Board sincerely regrets the additional delay and is cognizant of the fact that this claim already has been remanded in years past.  Therefore, the Board wishes to assure the Veteran that it would not be remanding the claim again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (Where the record before the Board is inadequate, a Remand is mandatory rather than permissive.). 


Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1. Obtain all updated records of VA evaluations or treatment the Veteran has received for hearing loss since July 2014.  Then associate all records obtained with the paperless claims file (e-folder).  

2. Also obtain all outstanding STRs, including the enlistment and in-service audiogram reports as referenced in the April 2014 VA audiological examination report.  All efforts to obtain these records must be documented in the claims file and the Veteran appropriately notified if unable to obtain them.  38 C.F.R. § 3.159(c)(2), (e)(1).

3. Upon receipt of all additional records, if the same audiologist is available, obtain a supplemental opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's bilateral sensorineural hearing loss is related or attributable to his military service from December 1967 to July 1969, including especially his combat service in Vietnam, or initially manifested to the required minimum compensable degree of at least 
10-percent disabling within the initial post-service year, so by July 1970, to alternatively warrant presuming it was incurred during his service.  

When providing this additional addendum opinion, the commenting audiologist must consider that the Veteran's exposure to traumatic noise and resultant auditory injury is established by virtue of his combat service in Vietnam.


The supplemental opinion must specifically address the following: 

*The July 2014 audiogram seemingly suggesting the Veteran has hearing deficits for VA compensation purposes at every frequency tested, aside from the lowest two frequencies.  If so, does this change the audiologist's opinion that "the current hearing loss is not consistent with noise[-]induced hearing loss.  The Veteran has mid and low frequency hearing loss inconsistent with noise exposure."  If the Veteran's hearing loss at 2000 and 4000 Hertz (so seemingly not in the lower frequencies but, instead, mid frequencies) is not consistent with noise-induced hearing loss, some citation to medical literature should support that statement or, at the very least, some explanation provided as to why the examiner concluded the Veteran has hearing loss in the lower and mid frequencies rather than (as apparently shown by the audiogram) in the mid and higher frequencies.  

*If entrance and in-service audiological evaluations do not exist, the opinion should be revised accordingly to omit reference to these in the analysis and rationale of the opinion.  

* As directed in the prior February 2014 remand, the opinion should fully consider and address the Veteran's lay testimony as to his hearing loss onset date and its consistency with his testimony regarding learning he had prior hearing loss during an employment physical in the early 1970s. 


The commenting clinician, whoever designated, must provide adequate explanation (rationale) for all opinions expressed, preferably citing to supporting factual data and medical literature as appropriate.  

If the same audiologist is not available, arrange to have another qualified audiologist or subject matter expert review the file and provide this necessary supplemental opinion responding to the directives above.  If an adequate opinion responsive to these directives cannot be provided without another actual examination, the Veteran should be scheduled for this additional evaluation, but this is left to the designee's discretion.

4. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

